The plea of privilege to be sued in Dallas county, its domicile, was overruled, and the appellant has appealed.
The Joint Stock Land Bank is a body corporate with domicile in Dallas, Dallas county, Tex. The plea of privilege was in due form and filed timely. The appellees' controverting affidavit set up, as ground for venue in Lamar county, in substance, that a "commission of five per cent. was agreed to be paid" for the sale of the property, and "that all letters and communications were had with reference to said County of Lamar, State of Texas," and "that the said J. I. Rhodes whose bid of $10,000.00 for said property submitted by plaintiffs to defendant at the time of said transaction lived in Lamar County, Texas."
Although not definite in terms, yet the controverting affidavit may reasonably be considered as setting up by intendment that the appellees found a purchaser in Lamar county who accepted the terms of sale of the land.
The venue may be laid in Lamar county. Danciger v. Smith (Tex.Civ.App.)229 S.W. 909; subdivision 23, art. 1995.